Citation Nr: 0502925	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-34 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona


THE ISSUE

Entitlement to reimbursement of medical expenses incurred at 
Good Samaritan Regional Medical Center from July 22 to July 
27, 2000.

(The issues of entitlement to dependency indemnity and 
compensation (DIC) benefits based on service connection for 
the cause of death or under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002); and entitlement to service connection for 
post-traumatic stress disorder, and lung cancer on an accrued 
basis, will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to February 
1972.  He died in April 2001.  The appellant is his surviving 
spouse.

In December 2001, the Carl T. Hayden Department of Veterans 
Affairs (VA) Medical Center (MC) denied the appellant's claim 
for reimbursement of medical expenses incurred by the veteran 
at Good Samaritan Medical Center during treatment from July 
22 to July 27, 2000.

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In February 2002, the appellant submitted a notice of 
disagreement with the VAMC's December 2001 decision to the VA 
regional office in Seattle, Washington (RO).  In March 2002, 
the RO forwarded the appellant's notice of disagreement to 
the VAMC.

The record before the Board does not reflect that the VAMC 
has issued a statement of the case in response to the 
appellant's notice of disagreement.  This issue must be 
remanded for the issuance of such a statement of the case.  
38 U.S.C.A. § 7105 (West 2002); see Manlincon v. West, 12 
Vet. App. 238 (1999).

The case is remanded for the following action:

The VAMC should issue a statement of the 
case with regard to the claim for 
reimbursement of medical expenses 
incurred at Good Samaritan Regional 
Medical Center from July 22 to July 27, 
2000.  Only if the appellant submits a 
sufficient substantive appeal will the 
issue be further considered by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




